MEMORANDUM DECISION
                                                                   Jul 31 2015, 10:06 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John C. Bohdan                                            Gregory F. Zoeller
Deputy Public Defender                                    Attorney General of Indiana
Fort Wayne, Indiana
                                                          J.T. Whitehead
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Zachary D. Reinders,                                      July 31, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          02A04-1501-CR-12
        v.                                                Appeal from the Allen Superior
                                                          Court;
                                                          The Honorable John F. Surbeck, Jr.,
State of Indiana,                                         Judge;
Appellee-Plaintiff.                                       02D05-1408-MR-4




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015         Page 1 of 6
[1]   Zachary D. Reinders appeals his seventy-year aggregate sentence for murder 1

      and Level 2 felony robbery. 2 We affirm.


                                     Facts and Procedural History
[2]   On August 8, 2014, Reinders killed seventy-eight year old Diane Woods in her

      home by beating and stabbing her multiple times with a fire poker. Reinders

      stole Woods’ television and wallet. He then convinced a friend to take a credit

      card from Woods’ wallet and purchase video games and other personal items

      with it. Reinders threw Woods’ wallet in the trash behind his mother’s house.

      The police found a pair of Reinders’ shoes with Woods’ blood on them.


[3]   On August 22, 2014, the State charged Reinders with murder, felony murder, 3

      and Level 2 felony robbery. On October 31, 2014, Reinders entered guilty pleas

      to all counts, in exchange for the State’s agreement not to seek life

      imprisonment. On December 15, after a sentencing hearing, the trial court

      sentenced Reinders to sixty years for murder, 4 to be served consecutive to a ten

      year sentence for Level 2 felony robbery, for an aggregate sentence of seventy

      years.




      1
          Ind. Code § 35-42-1-1(1) (2014).
      2
          Ind. Code § 35-42-5-1 (2014).
      3
          Ind. Code § 35-42-1-1(3) (2014).
      4
          The trial court merged the counts of murder and felony murder.


      Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015   Page 2 of 6
                                     Discussion and Decision
                                             Abuse of Discretion

[4]   When the trial court imposes a sentence within the statutory range, we review

      for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). We may reverse a decision that is

      “clearly against the logic and effect of the facts and circumstances before the

      court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Id. (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App.

      1985)).


[5]   Our review of the trial court’s exercise of discretion in sentencing includes an

      examination of its reasons for imposing the sentence. Id. “This necessarily

      requires a statement of facts, in some detail, which are peculiar to the particular

      defendant and the crime . . . [and] such facts must have support in the record.”

      Id. The trial court is not required to find mitigating factors or give them the

      same weight that the defendant does. Flickner v. State, 908 N.E.2d 270, 273

      (Ind. Ct. App. 2009). However, a court abuses its discretion if it does not

      consider significant mitigators advanced by the defendant and clearly supported

      by the record. Anglemyer, 868 N.E.2d at 490. Once aggravators and mitigators

      have been identified, the trial court has no obligation to weigh those factors

      against each other. Id. at 491.


[6]   Reinders argues the trial court did not give enough mitigating weight to his

      guilty plea. During sentencing, the trial court noted:


      Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015   Page 3 of 6
              He entered a plea of guilty and accepted responsibility. I think there’s
              been some note perhaps about a hardship to the family. I’m not
              particularly focused upon and I can’t find that the impact on the
              Defendant’s family is anything beyond that suffered by the family of a
              person who commits a crime, especially an aggregious [sic] crime such
              as this.
      (Tr. at 24-25.) The trial court was not required to give his plea substantial

      mitigating weight when Reinders’ accepted responsibility after the State

      gathered strong evidence to link him to the crime. See Flickner, 908 N.E.2d at

      273 (court is not required to accept defendant’s arguments as to the weight of a

      mitigating factor). We find no abuse of discretion.


                                           Inappropriate Sentence

      We may revise a sentence if it is inappropriate in light of the nature of the

      offense and the character of the offender. Williams v. State, 891 N.E.2d 621,

      633 (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). We consider not

      only the aggravators and mitigators found by the trial court, but also any other

      factors appearing in the record. Roney v. State, 872 N.E.2d 192, 206 (Ind. Ct.

      App. 2007), trans. denied. The appellant bears the burden of demonstrating his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[7]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

      494. The advisory sentence for murder is fifty-five years with a sentencing

      range of forty-five to sixty-five years. The advisory sentence for the Level 2

      felony is seventeen and one-half years, with a sentencing range of ten to thirty

      years. Ind. Code § 35-50-2-4.5. The trial court pronounced an aggregate

      Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015   Page 4 of 6
      sentence of seventy years; sixty years for murder and ten years for Level 2

      felony robbery.


[8]   One factor we consider when determining the appropriateness of a deviation

      from the advisory sentence is whether there is anything more or less egregious

      about the offense committed by the defendant that makes it different from the

      “typical” offense accounted for by the legislature when it set the advisory

      sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans. denied.

      Reinders attacked Woods, a seventy-eight year old woman whom he

      outweighed by about one hundred pounds. He beat Woods to death with a fire

      poker. Marks on Woods’ hands indicated she attempted to defend herself.

      While Woods lay dying, Reinders took her credit card and bought video games

      and other personal items. Based on the nature of the offense, we cannot say

      Reinders’ sentence is inappropriate.


[9]   When considering the character of the offender, one relevant fact is the

      defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007). The significance of a criminal history in assessing a defendant’s

      character varies based on the gravity, nature, and number of prior offenses in

      relation to the current offense. Id. Reinders had adjudications as a juvenile that

      would have been felonies if committed by an adult as well as three

      misdemeanor convictions as an adult. Based on Reinders’ character, we cannot

      say his sentence is inappropriate.




      Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015   Page 5 of 6
                                                 Conclusion
[10]   The trial court did not abuse its discretion when sentencing Reinders, nor was

       his sentence inappropriate in light of his character and the nature of his crime.

       Accordingly, we affirm.


[11]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1501-CR-12 | July 31, 2015   Page 6 of 6